Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
Information Disclosure Statement
The information disclosure submitted on 6/22/2022 were  filed after the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1 and 23 are amended. Claims 24-26 are newly added. Claims 1-26 are presented for examination.
Response to Arguments
Applicant arguments filed on 8/30/2022 have been reviewed. Following are the response:
Aspect 1 
Applicant’s arguments are persuasive regarding independent claim 1 is persuasive, hence the rejection under 35 U.S.C. 102(a) (1)  as being anticipated  by Herber ( US Pub: 20160329061) is withdrawn. However, upon further consideration a new ground(s) of rejection been give over Sudo ( US Pub: 20100198588). 
Aspect 2
Applicant’s arguments with respect to claims 18, 20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-13, 15, 19, 21 and 23-24 are rejected under 35 U.S.C. 102(a) (1)  as being anticipated  by Sudo ( US Pub: 20100198588) 

Regarding claim 1, Sudo teaches an apparatus for processing an audio signal, the apparatus comprising: a separator for receiving a spectrum of the audio signal and for splitting the spectrum into different characteristics to  separate a first portion of the spectrum of the audio signal from a second portion of the spectrum ( frequency domain transformation, Para 0045-0048)  of the audio signal ( portion of the signal to the bandwidth extender, Fig 10) , the first portion comprising a first signal characteristic and the second portion comprising a second signal characteristic ( sending the signal to the bandwidth extender based on the characteristics, Para 0131-0135) ; a first bandwidth extender for extending a bandwidth of the first portion using first parameters associated with the first signal characteristic, for acquiring a first extended portion; a second bandwidth extender for extending a bandwidth of the second portion using second parameters associated with the second signal characteristic, for acquiring a second extended portion ( high band vs. low band, Para 0135; switching based on music vs speech signal, Para 0180-0183) ; wherein the first portion is treated independently from the second portion by applying different parameter settings for the first bandwidth extender and the second bandwidth extender ( different parameters of the bandwidth extender, Fig 10-11; target signal degree, Para 0135, wherein target can be music etc., Para 0183) ; and a combiner configured for using the first extended portion and the second extended portion for acquiring an extended combined audio signal ( addition of the signal , Fig 10) 

Regarding claim 10, Sudo as above in claim 1, teaches  wherein the first signal characteristic is one of a) a middle frequency range of the spectrum; b) a direct signal characteristic of the audio signal; c) a transient characteristic of the audio signal; d) a speech characteristic of the audio signal; and e) a tonal characteristic of the audio signal and wherein, for a) to e) of the first signal characteristic, the second signal characteristic is: a) side frequency range of the spectrum; b) an ambient signal characteristic of the audio signal; c) a sustained signal characteristic of the audio signal; and d) a non-speech characteristic of the audio signal; or e) a non-tonal signal characteristic of the audio signal ( voice/speech vs. music, Para 0039, transient switching, Para 0183) 

Regarding claim 11, Sudo as above in claim 1, teaches wherein the first signal or the second characteristic is one of a) based on a mid-side signal decomposition b) a direct signal characteristic of the audio signal; c) a tonal characteristic of the audio signal; and d) a transient characteristic of the audio signal; and e) a speech characteristic of the audio signal; and wherein, for a) to e) of the first signal characteristic, the portion comprising the second signal characteristic is the remaining signal from a difference of the input signal and the portion comprising the first signal characteristics from a) to e) ( voice/speech vs. music, Para 0039, transient switching, Para 0183)

Regarding claim 12, Sudo as above in claim 1, wherein the audio signal comprises a plurality of frames and wherein the apparatus comprises a signal analyzer configured for analyzing, for each frame, the spectrum of the audio signal for a characteristic indicating that an audio signal was subjected to an artificial bandwidth limitation of the audio signal and for determining a cut-off frequency in the audio signal ( limited bandwidth, 0128-0129) ; wherein the apparatus is configured for using the first and second parameters for a frame comprising a characteristic relating to the artificial bandwidth limitation; and wherein the apparatus is configured for using third parameters for the first bandwidth extender and fourth parameters for the second bandwidth extender for frames comprising a characteristic different from the characteristic relating to an artificial bandwidth limitation ( based on the target, Para 0129-0135) 

Regarding claim 13, Sudo as above in claim 1,wherein the apparatus comprises a lookup-table comprising a plurality of first parameters associated with a corresponding plurality of signal modification parameters and a plurality of second parameters associated with a corresponding plurality of signal modification parameters; wherein the apparatus comprises a signal analyzer for analyzing the spectrum for a modification applied to the audio signal; wherein the apparatus is configured for deriving a modification parameter associated with the modification; and for deriving the first parameter and the second parameter using the lookup-table and using the modification parameter ( based on the parameter, Fig 19, Para 0161-0172) 

Regarding claim 15, Subo as above in claim 14, teaches  wherein the apparatus is configured for analyzing the spectrum using a spectral difference function ( fig 19- spectral difference) 

Regarding claim 19, arguments analogous to claim 1, are applicable. In addition, Subo teaches the method which is performed by the apparatus as in claim 1  ( Para 0112)  

Regarding claim 21, arguments analogous to claim 1, are applicable. In addition, Subo  teaches  a non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal as in claim 1 ( Para 0037) 

Regarding claim 23, Sudo as above in claim 1, wherein the separator is for splitting [[separating]] the first portion of the spectrum of the audio signal from the second portion of the spectrum of the audio signal for the first and second bandwidth extender according to one of: a) the first signal characteristic of the audio signal is a middle frequency range of the spectrum and the second signal characteristic is side frequency range of the spectrum; b) the first signal characteristic of the audio signal is a direct signal characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal c) the first signal characteristic of the audio signal is a transient characteristic of the audio signal; and the second signal characteristic is a sustained signal characteristic of the audio signal; d) the first signal characteristic of the audio signal is a speech characteristic of the audio signal; and the second signal characteristic is a non-speech characteristic of the audio signal; and e) the first signal characteristic of the audio signal is a tonal characteristic of the audio signal; and the second signal characteristic is a non-tonal signal characteristic of the audio signal  ( switching to a bandwidth extender based on speech/music etc., Para 0112)   

Regarding claim 24, Sudo as above in claim 1,, wherein the separator is for splitting the first portion of the spectrum of the audio signal from the second portion of the spectrum of the audio signal for the first and second bandwidth extender according to one of: a) the first signal characteristic of the audio signal is a middle frequency range of the spectrum and the second signal characteristic is side frequency range of the spectrum; b) the first signal characteristic of the audio signal is a direct signal characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal c) the first signal characteristic of the audio signal is a transient characteristic of the audio signal; and the second signal characteristic is a sustained signal characteristic of the audio signal; and d) the first signal characteristic of the audio signal is a speech characteristic of the audio signal; and the second signal characteristic is a non-speech characteristic of the audio signal   ( switching to a bandwidth extender based on speech/music etc., Para 0112)   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 is  rejected under 35 U.S.C. 103 as being unpatentable over  Sudo ( US Pub: 20100198588)  and further in view of Herber ( US Pub: 20160329061) 

Regarding claim 14, Sudo as above in claim 13, does not teach wherein the apparatus is configured for deriving a steepness of a slope of the spectrum as modification parameter
However, Herber teaches  wherein the apparatus is configured for deriving a steepness of a slope of the spectrum as modification parameter (steepness, Fig 9B)
It would have been obvious having the concept of Sudo to further include the teachings of Herber before effective filing date to decide whether to reset the frame or move on to the next frame ( Fig 9b, Herber) 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Sudo ( US Pub: 20100198588)  and further in view of Oshikiri ( US Pub:  20120221342 ) 
Regarding claim 2, Sudo as above in claim 1, does not explicitly mentions wherein the first bandwidth extender is configured for extending the bandwidth of the first portion by adding spectral components to the first portion, wherein the second bandwidth extender is configured for extending the bandwidth of the second portion by adding spectral components to the second portion
However, Oshikiri teach wherein the first bandwidth extender is configured for extending the bandwidth of the first portion by adding spectral components to the first portion, wherein the second bandwidth extender is configured for extending the bandwidth of the second portion by adding spectral components to the second portion ( extending the signal- which is done by adding spectral component, Para 0077, Fig 4A-4B) 
It would have been obvious having the teachings of Sudo  to further Oshikiri before effective filing date since bandwidth extension is well known concept to reconstruct an audio signal and Oshikiri teaches a concept which is obvious for Sudo to have since Sudo is extending the bandwidth of the signal in frequency domain  ( Para 0095, Oshikiri); Fig 10, Sudo)  



Regarding claim 3, Sudo  as above in claim 1, teaches the concept of Bandwidth extension however does not explicitly teaches  the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion and for combining at least one version of the duplicated part of the second portion with the second portion so as to acquire an extended portion  

However Oshikiri  teaches the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion ( duplicate to acquire the first extended band, Para 0095, Claim 1) ; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion ( duplicate to acquire the second extended band, Claim 1) and for combining at least one version of the duplicated part of the second portion with the second portion so as to acquire an extended portion ( combine, Claim 1) 
It would have been obvious having the teachings of Sudo  to further Oshikiri before effective filing date since bandwidth extension is well known concept to reconstruct an audio signal and Oshikiri teaches a concept of copying to extend bandwidth to reconstruct the audio signal ( Para 0095, Oshikiri) 

Regarding claim 4, Sudo  modified by  Oshikiri as above in claim 3, teaches  wherein the part of the first portion comprises a first frequency range ranging from a first intermediate frequency of the first portion to a maximum frequency of the first portion; and  wherein the part of the second portion comprises a second frequency range ranging from a second intermediate frequency of the second portion to a maximum frequency of the second portion (different frequencies, Fig 10-Fig 11, Sudo  different frequencies, Claim 1 and Claim 5)  


Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Sudo ( US Pub: 20100198588) and further in view of Oshikiri ( US Pub:   20120221342 )  and further in view of Oshikiri ( US Pub 20090157413) hereinafter Oshikiri1

Regarding claim 5, Sudo modified by Oshikiri as above in claim 1, does not explicitly teaches , wherein the first bandwidth extender comprises a first envelope shaper for shaping at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second envelope shaper for shaping at least a dedicated part of the extended second portion
However Oshikiri1 teaches wherein the first bandwidth extender comprises a first envelope shaper for shaping at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second envelope shaper for shaping at least a dedicated part of the extended second portion  ( Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained, Para 0051, Fig 4) 
It would have been obvious having the teachings of Sudo  and Oshikiri to further include the concept of Oshikiri1 before effective filing date since FIG. 5A shows a low band decoded spectrum obtained by conventional encoding/decoding processing. FIG. 5B shows the spectrum obtained by filtering the decoded spectrum shown in FIG. 5A through an inverse filter with inverse characteristics of the spectral envelope. In this way, by filtering the low band decoded spectrum through the inverse filter with the inverse characteristics of the spectral envelope, the low band spectrum is flattened. Then, as shown in FIG. 5C, the low band spectrum is duplicated to the high band a plurality of times (here, two times), and the high band is encoded. The low band spectrum is already flattened as shown in FIG. 5B, and so, when the high band is encoded, discontinuity in spectral energy caused by the spectral envelope such as described above does not occur. Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained ( Para 0051, Fig 5, Oshikiri1)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo ( US Pub: 20100198588)  and further in view of Sorenson ( US Pub: 20190051286) 

Regarding claim 6, Sudo as above in claim 1, does not explicitly teaches , wherein the first bandwidth extender comprises a first whitener for equalizing at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least duplicated part of the extended second portion
However, Sorenson teaches wherein the first bandwidth extender comprises a first whitener for equalizing at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least duplicated part of the extended second portion ( whitening after the bandwidth extension, Para 0029, Fig 3) 
It would have been obvious having the teachings of Sudo  to further include the whitening part of Sorenson before effective date since its known in the art that whitening process can remove coarse structure within the original or low band portion of the speech signal ( Para 0037, Sorenson) 

Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Sudo ( US Pub: 20100198588) and further in view of Nagel ( US Pub: 20150187360)  

Regarding claim 7, Sudo  as above in claim 1, does not explicitly teaches  wherein the first bandwidth extender comprises a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion
However, Nagel  teaches a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion ( phase continuation after bandwidth extension ( copy up method), Para 0100-0101, Fig 11-13)  
It would have been obvious having the teachings of Sudo  to further include the teachings of Nagel before effective filing date to remove the roughness caused by bandwidth extension ( Para 0007, Nagel) 

Regarding claim 8, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for phase shifting the first extended portion or a signal derived thereof so as to acquire a first phase shifted signal; and wherein the second anti-roughness filter is configured for phase shifting the second extended portion or a signal derived thereof, so as to acquire a second phase shifted signal ( phase continuation, Para 0100-0101, Fig 11-13) 

Regarding claim 9, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for applying a first phase shift and wherein the second anti-roughness filter is configured for applying a second phase shift ( phase continuation, Para 0100-101, Fig 11-13)  
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sudo ( US Pub: 20100198588) and further in view of Kuntz ( WO 2012/025282) 

Regarding claim 16, as above in claim 1, does not explicitly teaches wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing 30transient portions in the audio signal so as to acquire a first modified audio signal, wherein the separator is configured for acquiring the first portion based on the first modified audio signal; a subtractor for subtracting the first modified audio signal from the audio signal so as 35to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal.

However Kuntz teaches , wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing transient portions in the audio signal so as to acquire a first modified audio signal ( reducing the transient portion, Page 20) , wherein the separator is configured for acquiring the first portion based on the first modified audio signal ( transient separation, Page 20-21) ; a subtractor for subtracting the first modified audio signal from the audio signal so as to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal ( transient reduced signal, Page 20-21) 
It would have been obvious having the teachings of Herber to further include the concept of Kuntz before effective filing date to reconstruct the signal with transient( Page 21, Kuntz) 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Sudo ( US Pub: 20100198588) and further in view of Baumgarte ( US Pub:  20110054911 )

Regarding claim 17, Herber as above in claim 1, does not explicitly teaches wherein the combiner is a first combiner, the apparatus comprising:  5a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal;  10and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal However Baumgarte teaches  wherein the combiner is a first combiner, the apparatus comprising:  a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired ( High pass filtering, Fig 4) ; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal ( low pass filtering, Fig 4) ;  and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal ( adder for combing, Fig 4, Para 0059-0061) 
It would have been obvious having the teachings of Herber to further include the teachings of Baumgarte before effective date to reconstruct the audio signal
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 20, 22 and 26 are rejected under 35 U.S.C. 102(a) (1)  as being anticipated  by Smith  ( US Pub:  20090147963 ) 

Regarding claim 22, Smith teaches a  non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal, said method comprising: phase shifting at least a portion of the audio signal so as to acquire a phase shifted signal ( phase shifting, Para 0041, Fig 4) ; filtering the phase shifted signal using a high-pass filter so as to acquire a first filtered signal ( After phase shifting, the phase-shifted signal is preferably filtered with a high pass filter 60 to attenuate fundamental and eliminate D.C. bias, then input into a second input 62 of the summation circuit 61. The second input 62 of the summation circuit 61 thus receives a phase shifted and filtered version of the original audio signal, Para 0041) ; filtering the audio signal using a low-pass filter so as to acquire a second filtered signal ( element 50 ( selecting a bass region) , can be a low pass filter ( low pass filter to select a bass region, Para 0024, Fig 4) ; combining the first filtered signal and the second filtered signal so as to acquire an enhanced audio signal, when said computer program is run by a computer  ( summing the signal, Fig 4) 

Regarding claim 18, arguments analogous to claim 22,  are applicable in addition Smith teaches an apparatus ( Fig 4-5) 

Regarding claim 20, arguments analogous to claim 22, are applicable. In addition, Smith teaches a method ( abstract) 
Regarding claim 26, McGrath as above in claim 20, teaches wherein the low-pass filter is used to dismiss signal portions of the audio signal that are above a cut-off frequency of the audio signal ( frequency between 20-200Hz, Para 0034-0041) 

Claim 25 is  rejected under 35 U.S.C. 103 as being unpatentable over Smith ( US Pub:  20090147963 ) and further in view of and further in view of Baumgarte ( US Pub: 20110054911) 

Regarding claim 25, Smith as above in claim 20, does not teach wherein the audio signal is a signal being subjected to an artificial bandwidth extension
However, Baumgarte teaches wherein the audio signal is a signal being subjected to an artificial bandwidth extension ( audio bitstream 102 can include bandwidth extension data, e.g. SBR data, Para 0032, 0033, 0042, 0044) 
It would have been obvious having the concept of Smith  to further include the teachings of Baumgarte before effective filing date to reconstruct the audio signal ( Para 0004, Baumgarte) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10199049 – generally describes the concept of bandwidth on the portion of the audio signal in frequency domain and combine them to generate the output signal
Kaniewska (US Pub: 20170169831)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674